Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alan Miles appeals the district court’s order denying his motion for partial summary judgment and granting Defendant’s summary judgment motion on his breach of contract action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Miles v. Fulton Bank, No. 2:08-cv-00202-RBS-TEM (E.D. Va. filed Sept. 30, 2008; entered Oct. 2, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.